Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
1.	This is in response to application filed on 5/27/2021 in which claims 1-20 are presented for examination.

Information Disclosure Statement
2.	 The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
        Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Willis (US 2014/0025444), (hereinafter, Willis) in view of Gravelle et al., (US 2019/0019362), (hereinafter, Gravelle).

Regarding claims 1, 11 20, Willis discloses a method/system comprising:
 associating a user with a wireless communication tag configured to uniquely identify an account associated with the user (= information related to a payment account such as an identity of device 110, see [0086]) for granting the user access to a first access-controlled service controlled by a first authority (= first toll plaza and second toll plaza, see [0041]) and a second access-controlled service controlled by a second authority (= toll tag device 115 removably attached to mobile device 110, see [0020]; and device 110 may itself act as a toll tag device without an external toll tag device 115 attached to the device 110, see [0022]; a user registers with toll database server 130, see [0052]; and user enters/exits toll plaza, see [0041]), 
wherein the wireless communication tag is implemented through an omnidirectional antenna removably coupled to a mobile device associated with the user(= toll tag device 115 removably attached to mobile device 110; and device 115 includes a transponder that transmits and receives radio signal, see [0020]).
Willis explicitly fails to disclose the claimed limitations of:
 “identifying that the wireless communication tag is within a geofence respective to a wireless reader associated with provisioning the first access-controlled service based on a signal sent from the wireless communication tag to the wireless reader;
determining, based at least in part on an occurrence of the wireless communication tag being within the geofence respective to the wireless reader, an amount of payment owed by the user in accessing the first access-controlled service from a plurality of access-controlled services including the first access-controlled service and the second access-controlled service across a plurality of authorities; and
facilitating transfer of the amount of payment to the first authority selected from the plurality of authorities in response to the user accessing the first access-controlled service.”
However, Gravelle, which is an analogous art , equivalently discloses the claimed limitations of:
“identifying that the wireless communication tag is within a geofence respective to a wireless reader associated with provisioning the first access-controlled service based on a signal sent from the wireless communication tag to the wireless reader
(= Geo-zone can be created around toll plaza or area; when the area is exited an alert triggers the sending of the processed or unprocessed beacon data to the server for post processing into the toll transaction, see [0042]);
determining, based at least in part on an occurrence of the wireless communication tag being within the geofence respective to the wireless reader, an amount of payment owed by the user in accessing the first access-controlled service from a plurality of access-controlled services including the first access-controlled service and the second access-controlled service across a plurality of authorities (= Geo-zone can be created around toll plaza or area; when the area is exited an alert triggers the sending of the processed or unprocessed beacon data to the server for post processing into the toll transaction, see [0042]; and user establishes an account with toll authority to allow payment, see [0045]); and
facilitating transfer of the amount of payment to the first authority selected from the plurality of authorities in response to the user accessing the first access-controlled service (= user establishes an account with toll authority to allow payment, see [0045]; and means for settlement of toll charges, see [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Gravelle with Willis for the benefit of achieving a communication system that use smart phones as transponders. 

Regarding claims 2 and 12, as mentioned in claims 1 and claim 11, Willis explicitly fails to discloses the method, wherein the wireless communication tag is a radio-frequency identification (RFID) tag and the wireless reader is an RFID reader.
	However, Gravelle, which is an analogous art equivalently discloses the method/system, wherein the wireless communication tag is a radio-frequency identification (RFID) tag and the wireless reader is an RFID reader (see, [0080 and 0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Gravelle with Willis for the benefit of achieving a communication system that use smart phones as transponders. 

Regarding claims 3 and 13, as mentioned in claims 1 and 11, Willis explicitly fails to discloses that the method/system, further comprising validating that the wireless communication tag is within a geofence respective to the wireless reader based on a location of the wireless communication tag when the wireless communication tag sends the signal to the wireless reader and a known location of the wireless reader.
	However, Gravelle, which is an analogous art equivalently discloses that the method/system, further comprising validating that the wireless communication tag is within a geofence respective to the wireless reader based on a location of the wireless communication tag when the wireless communication tag sends the signal to the wireless reader and a known location of the wireless reader (see, [0080, 0051 and 0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Gravelle with Willis for the benefit of achieving a communication system that use smart phones as transponders. 

 Regarding claims 5 and 14, as mentioned in claims 1 and 11, Willis explicitly fails to discloses that the method/system further comprising: determining, based at least in part on the occurrence of the wireless communication tag being within the geofence respective to the wireless reader, an amount of payment owed by the user in accessing the second access-controlled service from the plurality of access-controlled services including the first access-controlled service and the second access-controlled service across the plurality of authorities; and facilitating transfer of the amount of payment to the second authority selected from the plurality of authorities in response to the user accessing the second access-controlled service.
	However, Gravelle, which is an analogous art equivalently discloses that the method/system, further comprising: determining, based at least in part on the occurrence of the wireless communication tag being within the geofence respective to the wireless reader, an amount of payment owed by the user in accessing the second access-controlled service from the plurality of access-controlled services including the first access-controlled service and the second access-controlled service across the plurality of authorities; and facilitating transfer of the amount of payment to the second authority selected from the plurality of authorities in response to the user accessing the second access-controlled service (see, [0042-43 and 0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Gravelle with Willis for the benefit of achieving a communication system that use smart phones as transponders. 

 Regarding claims 6 and 15, as mentioned in claims 1 and 11, Willis explicitly fails to discloses that the method, further comprising: identifying a wireless configuration for communicating with the wireless reader associated with provisioning the first access-controlled service; and automatically configuring the wireless communication tag to communicate with the wireless reader based on the wireless configuration. 
	However, Gravelle, which is an analogous art equivalently discloses that the method/system, further comprising: identifying a wireless configuration for communicating with the wireless reader associated with provisioning the first access-controlled service; and automatically configuring the wireless communication tag to communicate with the wireless reader based on the wireless configuration (see, [0080, 0051 and 0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Gravelle with Willis for the benefit of achieving a communication system that use smart phones as transponders. 

Regarding claims 7 and 16, as mentioned in claims 1 and 11, Willis explicitly fails to discloses that the method/system, further comprising: accessing a payment schedule of the first authority from a plurality of payment schedules associated with plurality of access-controlled services in response to both: the occurrence of the wireless communication tag being within the geofence respective to the wireless reader; and the wireless reader being associated with provisioning of the first access- controlled service; and determining the amount of payment owed based on the payment schedule of the first authority.
	However, Gravelle, which is an analogous art equivalently discloses that the method/system, further comprising: accessing a payment schedule of the first authority from a plurality of payment schedules associated with plurality of access-controlled services in response to both: the occurrence of the wireless communication tag being within the geofence respective to the wireless reader; and the wireless reader being associated with provisioning of the first access- controlled service; and determining the amount of payment owed based on the payment schedule of the first authority (see, [0080, 0051 and 0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Gravelle with Willis for the benefit of achieving a communication system that use smart phones as transponders. 

Regarding claims 8 and 17, as mentioned in claims 1 and 11, Willis further discloses that the method further comprising deducting the amount of payment from an account associated with the user after or concurrently with the transfer of the amount of payment to the first authority (see, [0023]).

Regarding claims 9 and 18, as mentioned in claims 1 and 11, Willis further discloses the method, wherein a third party system separate from the plurality of authorities is configured to determine the amount of payment owed by the user in accessing the first access-controlled service and facilitate the transfer of the amount of payment to the first authority (see, [0091 and 0101]).

Regarding claims 10 and 19, as mentioned in claims 1 and 11, Willis explicitly fails to discloses that the method/system, further comprising: storing event data indicating the occurrence of the wireless communication tag being within the geofence respective to the wireless reader at memory of the wireless communication tag that is separate from memory of the mobile device; and transmitting the event data for determining the amount of payment owed by the user when a communication channel for transmitting the event data from the wireless communication tag becomes accessible.
	However, Gravelle, which is an analogous art equivalently discloses that the method/system, further comprising: storing event data indicating the occurrence of the wireless communication tag being within the geofence respective to the wireless reader at memory of the wireless communication tag that is separate from memory of the mobile device; and transmitting the event data for determining the amount of payment owed by the user when a communication channel for transmitting the event data from the wireless communication tag becomes accessible (see, [0051 and 0042-43]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Gravelle with Willis for the benefit of achieving a communication system that use smart phones as transponders. 

4.      Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Willis and Gravelle in view of Schobel et al., (US 2020/0359175), (hereinafter, Schobel).

Regarding claim 4, as mentioned in claim 1, the combination Willis and Gravelle explicitly fails to disclose that the method further comprising determining that the wireless communication tag is not within a geofence respective to the wireless reader based on a location of the wireless 15communication tag when the wireless communication tag sends the signal to the wireless reader and an unknown location of the wireless reader.
	However, Schobel, which is an analogous art equivalently disclose that the method further comprising determining that the wireless communication tag is not within a geofence respective to the wireless reader based on a location of the wireless 15communication tag when the wireless communication tag sends the signal to the wireless reader and an unknown location of the wireless reader (= determining whether device is inside or outside a geofence, see [0034-0035 and 0038]).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Schobel with Willis and Gravelle for the benefit of achieving a communication system that includes monitoring device for monitoring the presence of a person. 

                                      CONCLUSION 
4.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.